The parties having stipulated in writing that this case may be decided by a court of four justices, the decision is as follows: Judgment reversed upon the law, with costs, and judgment directed in favor of the plaintiff, with costs. We are constrained to hold that the publication of the notices of sale for the taxes levied in 1918 and 1919 was not incompliance with the statute  applicable, and that, for such reason, the two deeds made by the county treasurer of Suffolk county to the defendant Ocean Beach-Fire Island Company, dated December 1, 1923, and January 31, 1924, are void and of no effect. (Smith v. Butler, 215 App. Div. 361.) Findings of fact and conclusions of law contrary to this decision are reversed and new findings in accordance therewith will be made. Manning, Young, Kapper and Hagarty, JJ., concur. Settle order on notice.